UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2012 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-53446 PROPANC HEALTH GROUP CORPORATION (Exact name of registrant as specified in its charter) Delaware 33-0662986 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 576 Swan Street Richmond, VIC, 3121 Australia (Address of principal executive offices) 61 03 92084182 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þ Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yeso Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer," "non-accelerated filer," and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No þ State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date. 72,987,839 shares of common stock as of February 19, 2013. PROPANC HEALTH GROUP CORPORATION Quarterly Report On Form 10-Q For The Quarterly Period Ended December 31, 2012 INDEX Page PART I - FINANCIAL INFORMATION Item 1. Consolidated Financial Statements (unaudited) 3 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3. Quantitative and Qualitative Disclosures About Market Risk 16 Item 4. Controls and Procedures 16 PART II - OTHER INFORMATION Item 1. Legal Proceedings 17 Item 1A. Risk Factors 17 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 17 Item 3. Defaults Upon Senior Securities 17 Item 5. Other Information 17 Item 6. Exhibits 18 2 PART I—FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS The following unaudited interim financial statements of Propanc Health Group Corporation (referred to herein as the "Company," "we," "us" or "our") are included in this quarterly report on Form 10-Q: Page Consolidated Balance Sheets at December 31, 2012 (unaudited) and June 30, 2012 4 ConsolidatedStatements of Operations and Comprehensive loss for the three and six months ended December 31, 2012 and 2011 and for the period from October 15, 2007 (Inception) to December 31, 2012 (unaudited) 5 ConsolidatedStatements of Cash Flows for the six months ended December 31, 2012 and 2011 and for the period from October 15, 2007 (Inception) to December 31, 2012 (unaudited) 6 Unaudited Notes to unaudited consolidated Financial Statements 7 3 PROPANC HEALTH GROUP CORPORATION AND SUBSIDIARY (A Development Stage Company) CONSOLIDATED BALANCE SHEETS December 31, 2012 June 30, 2012 (unaudited) ASSETS CURRENT ASSETS: Cash $ $ Deposit held in Escrow - GST tax receivable Prepaid expenses and other current assets TOTAL CURRENT ASSETS Property and Equipment, net TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES: Accounts payable $ $ Accrued expenses and other payables Convertible debentures - Due to directors - related parties Loans from directors - related parties, including accrued interest of $883 and $0 at December 31, 2012 and June 30, 2012, respectively Other Loans, including accrued interest of $726 and $0 at December 31, 2012 and June 30, 2012, respectively - Employee benefit liability TOTAL CURRENT LIABILITIES Commitments and Contingencies (See Note 9) STOCKHOLDERS' DEFICIT: Preferred stock, $0.01 par value; 10,000,000 shares authorized; zero shares issued and outstanding as of December 31, 2012 and June 30, 2012, respectively - - Common stock, $0.001 par value; 100,000,000 shares authorized; 72,820,339 and 72,705,569 shares issued and outstanding as of December 31, 2012 and June 30, 2012, respectively Common Stock Issuable, $0.001 par value, 10,000 and 5,877 shares issued and outstanding as of December 31, 2012 and June 30, 2012, respectively 10 6 Subscription receivable - ) Additional Paid-in Capital Accumulated other comprehensive loss ) ) Deficit accumulated during development stage ) ) TOTAL STOCKHOLDERS' DEFICIT ) ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ $ The accompanying unaudited notes are an integral part of these unaudited consolidated financial statements. 4 PROPANC HEALTH GROUP CORPORATION AND SUBSIDIARY (A Development Stage Company) CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS (UNAUDITED) For the period from October 15, For the Three Months Ended For the Six Months Ended 2007 (Inception) December 31, December 31, to December 31, unaudited unaudited unaudited unaudited unaudited REVENUE Royalty revenue - related party $
